Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/09/2021. In virtue of this communication, claims 1, 2, 4-10, 12, 22-24, 28-29, 33-34, 37-41, 44, and 46 are allowed.
Claims 3, 11, 13-21, 25-27, 30-32, 35-36, 42-43, and 45 have been cancelled.

Drawings
The drawings were received on 03/23/2018 have been reviewed by Examiner and they are acceptable.

 Response to Arguments
Applicant's arguments filed on 06/09/2021 with respect to claims 1, 2, 4-12, 22-24, 28-29, 33-34, 37-41, 44, and 46 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 06/09/2021.

Allowable Subject Matter

Claims 1, 2, 4-10, 12, 22-24, 28-29, 33-34, 37-41, 44, and 46 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Fahn et al. (US 2010/0329509), discloses a method and a system for gesture recognition are provided for recognizing a gesture performed by a user in front of an electronic product having a video camera. In the present method, an image containing the upper body of the user is captured and a hand area in the image is obtained. The hand area is fully scanned by a first couple of concentric circles. During the scanning, a proportion of a number of skin color pixels on an inner circumference of the first couple of concentric circles and a proportion of a number of skin color pixels on an outer circumference of the first couple of concentric circles are used to determine a number of fingertips in the hand area. The gesture is recognized by the number of fingertips and an operation function of the electronic product is executed according to an operating instruction corresponding to the recognized gesture. (Abstract)
Bhuyan et al.; “Fingertip detection for hand pose recognition”; international Journal on computer Science and Engineering (IJCSE); March 2012, discloses an algorithm of fingertip detection and finger type recognition. The algorithm is applied for locating fingertips in hand region extracted by Bayesian rule based skin color segmentation. Morphological operations are performed in the segmented hand region by observing key geometric features. A probabilistic modeling of the geometric features of finger movement has made the finger type recognition process significantly robust. 
A statement indicating reasons for allowable subject matter follows: The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A computer implemented method of fingertip centroid identification in real-time, implemented on a computer system comprising a processor, memory, and a camera system, the method including the steps of: (i) the processor receiving image data from the camera system, in which the camera system is a 3D or depth sensing image camera system; (ii) the processor running a first kernel comprising a set of concentric closed shapes over image data to identify an occupancy pattern in which internal closed shapes satisfy a high occupancy level condition, and in which a subsequent closed shape satisfies a low occupancy level condition, so as to identify one or more fingertips in the image data; (iii) for each identified fingertip, the processor running a second kernel over the identified one or more fingertips to establish a best fit closed shape of   
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661